Citation Nr: 0508399	
Decision Date: 03/22/05    Archive Date: 04/01/05

DOCKET NO.  02-20 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for chronic pain syndrome with insomnia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to September 
1994.   

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

The veteran testified before the undersigned acting Veterans 
Law Judge at a hearing held in February 2005.  A transcript 
of that hearing has been associated with the claims file.  

The veteran also appealed the issue concerning the timeliness 
of his substantive appeal.  At his February 2005 hearing, 
however, the veteran indicated that he wished to withdraw his 
appeal with respect to that issue.  Therefore, that issue is 
considered withdrawn and is not before the Board at this 
time. 38 C.F.R. § 20.204 (2004).


FINDING OF FACT

The veteran's disability due to chronic pain syndrome with 
insomnia is manifested by chronic joint pain, insomnia, 
malaise, and occasional flu-like symptoms, all of which 
restrict routine daily activities almost completely.


CONCLUSION OF LAW

The criteria for an initial 100 percent evaluation for 
chronic pain syndrome with insomnia have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R.        §§ 
3.102, 4.1-4.14, 4.88b, Diagnostic Code 6354 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows that the veteran served in the Southwest 
Asia theater of operations during the Persian Gulf War.  In 
January 1997, he filed a claim for service connection for 
"Persian Gulf Syndrome."  He explained that in November 
1994 he began experiencing symptoms involving insomnia, a 
lack of endurance and stamina, as well as achiness throughout 
his entire body similar to flu symptoms.

In a September 1999 rating decision, the RO denied service 
connection for chronic pain syndrome with insomnia.  In a 
statement of the case issued in February 2000, however, the 
RO granted service connection and assigned a 10 percent 
evaluation for chronic pain syndrome with insomnia, effective 
January 1997.  This appeal ensued after the veteran disagreed 
with that evaluation.  Therefore, separate ratings may be 
assigned for separate periods of time based on the facts 
found, a practice known as "staging."  See Fenderson v. 
West, 12 Vet. App. 119 (1999).  

In an October 2002 decision, the RO increased this disability 
evaluation to 40 percent, effective January 1997.  Inasmuch 
as the 40 percent evaluation is not the maximum benefit under 
the rating schedule, the issue on appeal is entitlement to an 
initial evaluation in excess of 40 percent for chronic pain 
syndrome with insomnia.  AB v. Brown, 6 Vet. App. 35, 38 
(1993). 

Factual Background

The veteran was hospitalized by VA from June to July 1998 for 
musculoskeletal pain in the upper extremities and generalized 
weakness.  A report from that admission noted that the 
veteran had been referred for further evaluation for an 
unexplained illness since the Persian Gulf War.  The veteran 
reported a permanent change in his health since an episode in 
December 1994 or January 1995 when he experienced what he 
described as a "bad flu" with achiness, fever, chills, and 
weakness.  Rheumatology found no established medical 
diagnosis to explain the veteran's symptoms.  A physical 
examination was essentially normal.  The diagnoses at 
discharge included chronic pain syndrome and insomnia 
secondary to pain.  

The veteran received VA outpatient treatment for chronic pain 
syndrome from 1997 to 2000.  These treatment records 
essentially show that the veteran continued to complain of 
debilitating pain in his joints, especially his knees, low 
back, shoulders, elbows, hands, and neck.  He also reported 
achiness, malaise, fatigue, and insomnia.  No significant 
findings were shown on physical examination, although the 
veteran's symptoms appeared significant.  In January 1999, 
for example, the veteran reported that he was unable to walk 
in a mall because of joint pain.  In March 1999, the veteran 
indicated that he was no longer able to chop wood because of 
joint pain.  A July 1999 treatment report noted that he had 
recently cancelled a family trip because of fatigue, 
depression, and pain in his upper extremities.  A June 2000 
treatment report noted some improvement, although the veteran 
continued to suffer from pain, fatigue, and malaise, 
particularly in the early and mid afternoon.

In July 2001, the veteran underwent a VA neurological 
examination to determine the nature and severity of his 
service-connected chronic pain syndrome with insomnia.  The 
veteran told the examiner that he first noticed the onset of 
chronic pain in December 1994, at which time he reported 
sharp, shooting pains in his extremities and back.  The 
veteran also reported insomnia as a result of pain.  A 
physical examination revealed no significant findings.  An 
MRI of the brain to rule out thalamic dysfunction was 
negative.  The examiner concluded with a diagnosis of chronic 
pain syndrome secondary to thalamic dysfunction, secondary to 
chemical exposure during the Persian Gulf War, moderately 
severe residuals, although the veteran was still able to 
continue his employment.  

The veteran also received treatment from C.P., M.D. from 2002 
to 2004 for chronic pain syndrome.  Of particular relevance, 
a June 2003 entry noted that the veteran reported a recent 
episode of increased pain that lasted for three days.  In 
August 2003, Dr. C.P. noted that the veteran had been 
bedridden for seven days the week before because of chronic 
pain.  Dr. C.P. noted that the veteran's pain seemed to be 
out of control.  Dr. C.P. also described the veteran's pain 
as "out of control" in August 2003 and May 2004. 

In a March 2003 letter, L.P., M.D., wrote that the veteran 
had been on sick leave because of major depression related to 
chronic pain.  She indicated that the veteran remained 
overwhelmingly depressed with pain, malaise, and lethargy.  
As a result, he was unable to get out of bed on a daily 
basis, and was therefore unable to function in a work 
environment.  Dr. L.P. noted that there was no projected date 
for his return to work.  

The veteran was afforded another VA neurological examination 
in September 2004.  At that time, the veteran reported 
chronic pain which involved all joints and muscles of the 
body.  He described the pain as constant and rated it at 
level 3 to 4 out of a scale from zero to 10.  He also 
reported flare-ups of pain every six months which would last 
from four to five days and rendered him incapacitated.  
During these episodes, pain increased to 9+/10.  He also 
required assistance for activities of daily living.  In 
addition to pain, the veteran reported difficulty with 
concentration as well as short and long-term memory.  The 
examiner diagnosed the veteran with chronic pain syndrome, 
possibly of thalamic origin, which is the same as chronic 
pain syndrome possibly of central origin.  It was also noted 
that the veteran had a diagnosis of depressive disorder.  The 
examiner pointed out that there was a higher incidence of 
chronic pain syndrome in patients with psychological 
syndromes, including depressive disorder.  The examiner 
indicated that functional impairment from these conditions 
was severe. 

At his February 2005 hearing, the veteran requested that his 
chronic pain syndrome with insomnia be assigned a 100 percent 
evaluation.  He stated that he was unable to drive and had 
been involved in two recent motor vehicle accidents because 
of his chronic pain syndrome.  He also explained that his 
chronic pain syndrome rendered him unable to work.  He stated 
that he took various pain medications, some of which included 
heavy narcotics.  The veteran and his wife both testified 
that his condition incapacitated him several times a week. 

Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
56 (1990).

The RO evaluated the veteran's chronic pain syndrome by 
analogy under Diagnostic Code (DC) 6354, for chronic fatigue 
syndrome.  See 38 C.F.R.  §§ 4.20, 4.27.  Chronic fatigue 
syndrome involves debilitation fatigue, cognitive impairments 
(such as an inability to concentrate, forgetfulness, 
confusion), or a bonicnation of other signs and symptoms.  
The following ratings are provided under DC 6354:

A 40 percent evaluation is provided for symptoms which are 
nearly constant and restrict routine daily activities to 50 
to 75 percent of the pre-illness level; or which wax and 
wane, resulting in periods of incapacitation of at least four 
but less than six weeks total duration per year warrant a 40 
percent evaluation.  See 38 C.F.R. § 4.88b, DC 6354.

A 60 percent evaluation is provided for symptoms which are 
nearly constant and restrict routine daily activities to less 
than 50 percent of the pre-illness level; or which wax and 
wane, resulting in periods of incapacitation of at least six 
weeks total duration per year.  Id. 

A 100 percent evaluation requires symptoms which are nearly 
constant and so severe as to restrict routine daily 
activities almost completely and which may occasionally 
preclude self-care.  Id

For the purpose of evaluating chronic fatigue syndrome, the 
condition will be considered incapacitating only while it 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.88b at Note.

Applying the above criteria to the facts of this case, the 
Board finds that the veteran's disability due to chronic pain 
syndrome with insomnia meets the criteria for a 100 percent 
evaluation under DC 6354 since the initial grant of service 
connection.  As noted, a 100 percent evaluation requires 
symptoms which are nearly constant and so severe as to 
restrict routine daily activities almost completely and which 
may occasionally preclude self-care.  In this case, the 
record shows that the veteran has been suffering from 
debilitating symptoms of chronic fatigue syndrome with 
insomnia since he filed his claim in January 1997.  In this 
regard, the veteran reported significant symptoms of chronic 
musculoskeletal pain and generalized weakness when 
hospitalized by VA in June 1998.  The veteran's symptoms 
progressed until he was unable to return to work.  On several 
occasions, medical professional noted that the veteran had 
periodic episodes of flare-ups which rendered him bedridden.  
Moreover, a VA examiner in September 2004 noted that the 
veteran required assistance with activities of daily living 
during such episodes of increased pain..  He then 
characterized the veteran's condition as severe.

The medical evidence is consistent with statements provided 
by the veteran and his wife, both of whom appear credible.  
Therefore, with the resolution of reasonable doubt in the 
veteran's favor, the Board finds that a 100 percent 
evaluation is warranted for the veteran's chronic pain 
syndrome with fatigue under DC 6354 since the initial grant 
of service connection.  Ashley v. Brown, 6 Vet. App. 52, 59 
(1993), citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(under the "benefit- of-the-doubt" rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the veteran shall prevail upon 
the issue).





ORDER


A 100 percent evaluation for chronic pain syndrome with 
fatigue is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


